                                           Case 3:21-cv-00074-SK Document 18 Filed 06/17/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                       Case No. 21-cv-00074-SK
                                   8                     Plaintiff,
                                                                                              CONDITIONAL DISMISSAL
                                   9                v.

                                  10     GAWFCO ENTERPRISES,                                  Regarding Docket No. 17
                                         INCORPORATED,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff advises the Court that the parties have reached a settlement of this case and that

                                  14   Plaintiff expects to file a dismissal with prejudice within sixty days. (Dkt. 17.) Both parties have

                                  15   consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. § 636. (Dkts. 7, 9.)

                                  16   Therefore, IT IS HEREBY ORDERED that this cause of action is dismissed without prejudice;

                                  17   provided, however that if any party hereto shall certify to this Court, within sixty days, with proof

                                  18   of service thereof, that the agreed consideration for said settlement has not been delivered over,

                                  19   the foregoing order shall stand vacated and this cause shall forthwith be restored to the calendar to

                                  20   be set for trial. If no certification is filed, after passage of sixty days, the dismissal shall be with

                                  21   prejudice.

                                  22           IT IS SO ORDERED.

                                  23   Dated: June 17, 2021

                                  24                                                      ______________________________________
                                                                                          SALLIE KIM
                                  25                                                      United States Magistrate Judge
                                  26

                                  27

                                  28
